DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 09/23/2021 to the Office Action mailed on 07/23/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 3, 4, 6-9, 11, 12, 15-17, 19, and 20 are currently amended by a preliminary amendment 
filed on 12/06/2019.
Claims 13-20 are withdrawn as being directed to a non-elected invention.
Claims 1-12 have been examined.
Claims 1-12 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 09/23/2021 is acknowledged.
Priority
Priority to 371 PCT/US18/3670 filed on 06/08/2018, which claims priority to applications 62/517,319 filed on 06/09/2017 and 62/517257 filed on 06/09/2017 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings filed on 12/06/2019 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montes (German Patent 2633556, Published 02/17/1977) in view of Clement et al. (The use of the hairless mouse to develop topical cytostatic combination chemotherapy, Published 1984).
The claims are directed to a method of treating a skin cancer condition such as actinic keratosis comprising topically administering a composition comprising a PRPK inhibitor such as betamethasone 17-valerate and a pharmaceutically acceptable carrier. The claims are further directed to the method comprising administering another treatment such as a chemotherapy.
Montes teaches a topical composition comprising 0.2-5% cylcoheximide in a semi-solid ointment base to treat actinic keratosis (abstract).
Montes does not teach wherein the composition comprises a PRPK inhibitor such as betamethasone 17-valerate.
Clement et al. teach a search for more topically active anti-proliferative agents for potential use in psoriasis and in skin cancer …  in view of the inflammatory side-effects of cycloheximide, this drug was combined with 0.001% and 0.005% betamethasone 17-valerate and the combination found to be significantly more effective than either drug applied alone (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer betamethasone 17-valerate along with the composition of Montes and 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer betamethasone 17-valerate to the patient in the instantly claimed amount/dosage regiment and have reasonable expectation of success. One would have been motivated to do so through routine optimization of the treatment with regard to the patients particular age, sex, weight, and/or disease state. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With regard to the limitation that the composition comprise a PRPK inhibitor, administration of a PRPK lowers the amount of phosphorylated PRPK compared to before administration of the PRPK (instant claims 4 and 5), and the PRPK inhibitor has the instantly claimed therapeutic effects (instant claim 12) are inherent to the administration of betamethasone 17-valerate topically for the treatment of skin cancer conditions as these are properties of betamethasone 17-valerate. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art 
With regard to the limitation that the skin cancer condition is associated T-LAK cell originated protein kinase (TOPK)-dependent PRPK phosphorylation is an inherent property of actinic keratosis. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617